In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-13-00067-CR
                                  No. 07-13-00068-CR
                             ________________________

                      DAIDRION CHAMOND RAY, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 181st District Court
                                    Potter County, Texas
          Trial Court Nos. 65,696-B, 65,697-B; Honorable John B. Board, Presiding


                                  September 27, 2013

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       In this appeal pertaining to the denial of a motion to suppress filed by Daidrion

Chamond Ray, we are asked to determine whether the trial court erred in concluding

that the officer at least had reasonable suspicion to stop appellant. We rule that it did

not.
        Chapter One

        Most recently, the Court of Criminal Appeals has reiterated that an officer must

have reasonable suspicion that some crime was, or is about to be, committed before he

may effectuate a traffic stop. State v. Duran, 396 S.W.3d 563, 568-69 (Tex. Crim. App.

2013). Critical to that reasonable-suspicion analysis, according to the court, is whether

the stop is supported by specific and articulable facts at its very inception. Id. The court

continued by saying that “[t]he almost exclusive inquiry appropriate to determining the

lawfulness of a traffic stop is whether the officer had „a pre-existing sufficient quantum of

evidence to justify the stop.‟" Id. at 569. So too were we reminded that whether the

officer did is assessed via “an objective standard,” that is, a standard obligating the

judge to answer whether “. . . a reasonable officer in the same situation [would] believe

a crime had been or was being committed?” Id. So, the judge is to place himself “in the

shoes of the officer at the time of the inception of the stop—considering only the

information actually known by or available to the officer at that time” and ask "[w]ould

the facts available to the officer at the moment of the seizure or search warrant a man of

reasonable caution in the belief that the action taken was appropriate." Id.1

        Next, once the trial court rules, we, as a reviewing court, must afford almost total

deference to the judge's determination of facts (if they are supported by the record), and

that deference even applies to his decisions founded upon the interpretation of content

appearing in videotapes. Id. at 570. In other words, while we may review de novo
1
  “The question . . . is determined from the facts and circumstances actually known to the officer at the
time of the detention—what he saw, heard, smelled, tasted, touched, or felt—not what that officer could
have or should have known.” (Emphasis added.) Duran v. State, 396 S.W.3d 563, 572 (Tex. Crim. App.
2013). “The standard is not what an omniscient officer would have seen, but rather what a reasonable
officer would have done with what he actually did see.” Id. So, it would seem that while the camera
being used by an officer both sees and captures numerous articulable facts that give rise to reasonable
suspicion, apparently only those articulable facts seen by the officer with his own two eyes are of import.
Of course, this would not be so if the officer stopped to review everything caught on camera before
effectuating the detention.
                                                    2
“indisputable visual evidence” contained in a videotape, we “must defer to the trial

judge's factual finding on whether a witness actually saw what was depicted on a

videotape or heard what was said during a recorded conversation.” Id. at 570-71.

        Given the deference involved, it is incumbent upon us to also “view the evidence

in the light most favorable to the trial judge's ruling -- [irrespective of] whether he grants

or denies the motion.” Id. at 571. As said in Duran, the “winning side is afforded the

„strongest legitimate view of the evidence‟ as well as all reasonable inferences that can

be derived from it.” Id. Thus, the contents of a video capturing the event must also be

viewed “in the light most favorable to the trial court's ruling.” Id.; Tucker v. State, 369
S.W.3d 179, 185 (Tex. Crim. App. 2012); State v. Gobert, 275 S.W.3d 888, 891-92 &

n.13 (Tex. Crim. App. 2009).

        Chapter Two

        With the foregoing admonishments in mind, we turn to the evidence of record. It

illustrates that on July 8, 2012, Officer Joel Young was driving his squad car down

Amarillo Boulevard at around 4:20 a.m. Driving to his left in on-coming traffic were two

vehicles. Both turned left into a parking lot and across the officer‟s lane of travel. The

turn signals of either vehicle could not be seen flashing in the video that captured the

maneuver.2

        While the first car was somewhat distant from the officer when it turned, the

second (driven by appellant) was much closer.              Its proximity when turning caused the

officer to swerve left and into the lane of on-coming traffic.                Thereafter, the officer

engaged his emergency lights, turned into the lot himself, and proceeded to detain


2
  Statute dictates that one must signal his intent to turn. T EX. TRANSP. CODE ANN. § 545.104(a) (West
2011). It seems as though an increasing number of drivers view that directive as a suggestion rather than
a mandate.
                                                   3
appellant. Officer Young believed the detention appropriate since appellant failed to

yield the right-of-way when turning. See TEX. TRANSP. CODE ANN. § 545.152 (West

2011) (stating that to “turn left at an intersection or into an alley or private road or

driveway, an operator shall yield the right-of-way to a vehicle that is approaching from

the opposite direction and that is in the intersection or in such proximity to the

intersection as to be an immediate hazard”).

       Rather than wait for the officer to approach, appellant exited his car and walked

away despite the officer‟s commands to halt. Appellant was eventually subdued and

arrested. An ensuing search uncovered a firearm on appellant‟s person and marijuana

in his mouth and in the vehicle. Appellant happened to be, at the time, a previously

convicted felon.

       Chapter Three

       Appellant moved to suppress the contraband discovered as a result of the stop.

The trial court overruled the motion. Before us, he argues that the trial court erred

because the officer lacked probable cause to effectuate the detention.     Despite clearly

turning in front of the officer and causing him to swerve left, appellant allegedly had no

duty to yield the right-of-way because the officer was allegedly traveling between 37 and

42 m.p.h. in a 35-m.p.h. zone. Furthermore, the opinion we extensively quoted above,

State v. Duran, is cited as support for the proposition.

       In Duran, the appellant was stopped because he allegedly crossed a lane divider

and failed to yield the right-of-way to the officer. The latter had been traveling about 60

m.p.h. in response to a “domestic” call when the appellant turned. The speed limit in

that area was 45 m.p.h., however. At a hearing to determine the legitimacy of the stop,

Duran presented an ex-police commander who testified that one need not yield to

                                             4
another who is speeding, and the parties apparently stipulated that the turn was lawful.

Yet, nowhere in the opinion did the Court of Criminal Appeals suggest that the ex-

commander‟s testimony accurately reflected the law. Its focus lay upon whether the

officer actually saw Duran cross over the lane divider. So, Duran does not manufacture

some exception to the statute obligating one to yield the right-of-way to oncoming traffic

when turning.3 Indeed, it is rather a absurd to say that one must yield the right-of-way

to someone driving at or below the speed limit but is free to turn whenever he chooses

in front of someone speeding.         Given the dangers inherent in both situations, the

purpose for the statute is no less applicable in either situation.

        Yet, even if we were to assume that one need not yield the right-of-way when

turning in front of someone exceeding the speed limit, we cannot say that the record

shows the officer was doing so here. The video capturing the event illustrates the

presence of signs next to the road. Some of those signs resemble the shape of signs

indicating speed limits.     But their content is blurred, and it is quite difficult to read

whether any designated the speed limit to be 35 m.p.h. or 40 m.p.h. Given that the

officer testified the limit was 40 and he was driving slower than that, the trial court was

free to accept that evidence as accurate. And, the one thing that Duran clearly says is

that we, as the reviewing court, must defer to that interpretation of the evidence.

       Accordingly, the issue is overruled, and the judgments are affirmed.



                                                            Brian Quinn
                                                            Chief Justice

Do not publish.

3
  Nor is the fact that someone included the proposition espoused by appellant in a headnote to the
opinion of consequence. While they may serve a purpose, headnotes are not the law.
                                                5